DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicants amendment filed on 06/14/2022 has been entered and carefully considered. Claims 1, 3-4 and 6-8 are pending.

Response to Arguments 
3.	Applicant’s arguments filed on 06/14/2022 with respect to claims 1, 3-4, 6-8 have been considered but they are not persuasive. 
The Applicant states in scanned page 4,  "transitioning to the secondary cell dormant state when a state transition action indicated by the MAC CE includes the transition to the secondary cell dormant state, wherein the transitioning to the secondary cell dormant state comprises transitioning to the secondary cell dormant state from either a secondary cell deactivated state or a secondary cell activated state in response to the MAC-CE and independent Attorney Docket No. QCOM-3693US (181225)Customer No. 112246of a timer".

The Examiner respectfully disagrees and  submits that’s Damnjanovic discloses in para [0083] Fig. 1,  SCell activation and deactivation may be carried in MAC signaling. When an SCell is deactivated, the UE 115 does not need to receive the corresponding downlink CC, cannot transmit in the corresponding uplink CC, nor is it required to perform channel quality information (CQI) measurements. A MAC control element carries a bitmap for the individual activation and deactivation of SCells such that SCells can be activated and deactivated individually, and a single activation/deactivation command can activate/deactivate a subset of the SCells.

Generally, one deactivation timer is maintained per SCell. In some cases, all the timers for a UE may be configured with a common value via RRC. 

Therefore, Damnjanovic discloses bitmap in MAC CE deactivates a Scell and implicitly regardless of expiration of deactivation timer.
Applicant submits that the Office Action also fails to show that the combination of Damnjanovic and Kim would teach "operating in the secondary cell dormant state, wherein the scheduled entity reports channel state information (CSI) and refrains from monitoring at least one downlink control channel when operating in the secondary cell dormant state" as recited in claim 1. The Office Action states that "Kim [0092] [0093] when a certain SCell is deactivated, the UE stops the monitoring PDCCH of corresponding SCell, that is, the UE stops transmitting SRS, reporting CQI/PMI/RI/PTI, monitoring PDCCH of SCell, and monitoring PDCCH for SCell."

The Examiner respectfully disagrees and submits that The prior art Damnjanovic discloses in para [0111] Fig. 1, CSI-RS may be transmitted by SCell 415-e during dormancy periods such as time period 525-b from a subset of antenna ports. And   the UE 115 report CSI for time period 525-b for a default subset of antenna ports
 	Prior art  Kim discloses in para [0093] If a certain SCell is deactivated, the UE stops  transmitting SRS, reporting CQI/PMI/RI/PTI, monitoring  PDCCH of SCell, and monitoring PDCCH for SCell. 
And also in para [0106] The deactivated state measurement cycle is a parameter configured per frequency to determine the SCell measurement frequency of the UE when a SCell is configured on the corresponding frequency and the SCell is deactivated. The reason for deactivating the SCell is to minimize the power consumption.
Therefore, would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kim with the teaching of Damnjanovic as Kim teaches deactivated state measurement cycle is configured per frequency to determine the SCell measurement frequency of the UE when a SCell is deactivated with teaching of Damnjanovic that teaches during dormancy period UE report CSI.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic et al. (US PUB: 20150208269 A1) hereinafter Damnj and further in view of Kim et al. (US Pub: 20150271806) hereinafter Kim

As to claim 1 Damanj teaches a method of wireless communication for a scheduled entity, comprising: (Damanj [000095] a method of scheduling a user equipment in wireless communication))
obtaining a medium access control (MAC) control element (CE) from a network, wherein the MAC CE is configured to indicate any one of a plurality of state transition actions for a secondary cell; (Damanj [0083] Fig. 1, Fig. 2,  UE 115 receives control information or data transmissions for the SCell,  activation/deactivation mechanism is based on the combination of a MAC control element and deactivation timers,  the MAC control element carries a bitmap for the individual activation and deactivation of SCells such that SCells can be activated and deactivated individually)
transitioning to a secondary cell dormant state when a state transition action indicated by the MAC CE includes  the transition to the secondary cell dormant state; (Damanj [0083] MAC control element carries a bitmap for the individual activation and deactivation of SCells such that SCells can be activated and deactivated individually, and a single activation/deactivation command can activate/deactivate a subset of the SCells)
operating in the secondary cell dormant state, wherein the scheduled entity reports channel state information (CSI) (Damanj [0112] Fig. 5A, Fig. 5B, CSI-RS may be transmitted by Scell 415-e during dormancy periods such as time period 525-b from a subset of antenna ports, the UE 115 may report CSI for time period 525-b for a default subset of antenna ports or may report CSI for a default transmission mode)
Damnj does not teach wherein the plurality of state transition actions includes at least a transition to a secondary cell dormant state;
 and refrains from monitoring at least one downlink control channel, when operating in the secondary cell dormant state.
Kim teaches wherein the plurality of state transition actions includes at least a transition to a secondary cell dormant state; (Kim[0094] activation and deactivation i.e., plurality of state transition actions, of the SCell is triggered by receiving an Activation/Deactivation MAC Control Element (A/D MAC CE);  A/D MAC CE is the control information of 8-bit bitmap of which bits are mapped to the SCells configured to the UE and the UE activates or deactivates the SCells according to the corresponding bits of the bitmap)
 and refrains from monitoring at least one downlink control channel, when operating in the secondary cell dormant state. (Kim [0092] [0093] when a certain SCell is deactivated, the UE stops the monitoring PDCCH of corresponding Scell, that is, the UE stops transmitting SRS, reporting CQI/PMI/RI/PTI, monitoring PDCCH of SCell, and monitoring PDCCH for Scell)
 Therefore, would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kim with the teaching of Damanj because Kim teaches that stop monitoring deactivated Scell would minimize the size of the capability report message transmitted by the terminal.(Kim [0011])
Regarding claim 8, there is recited a relay node with steps that are virtually identical to the functions performed by the method recited in claim 1. Examiner submits that Damnjanovic discloses in para [0023][0024] Fig. 4, a UE including a processor, a non-transitory computer-readable medium storing instructions for wireless communication executable and configured to transmit and/or receive a radio signal for performing the disclosed functionalities of claim 8. As a result, claim 8 is rejected under section 103 as obvious over Kim in view of Damnjanovic for the same reasons as in claim 1.

As to claim 4 the combination of Damanj and Kim specifically Kim teaches wherein the MAC CE includes a one-bit value corresponding to the secondary cell, wherein the one-bit value indicates the transition to the secondary cell dormant state. 
Kim teaches wherein the MAC CE includes a one-bit value corresponding to the secondary cell, wherein the one-bit value indicates the transition to the secondary cell dormant state.  (Kim[0094] activation and deactivation i.e., plurality of state transition actions, of the SCell is triggered by receiving an Activation/Deactivation MAC Control Element (A/D MAC CE);  A/D MAC CE is the control information of 8-bit bitmap of which bits are mapped to the SCells configured to the UE and the UE activates or deactivates the SCells according to the corresponding bits i.e., one bit value, of the bitmap)
 Therefore, would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kim with the teaching of Damanj because Kim teaches that stop monitoring deactivated Scell would minimize the size of the capability report message transmitted by the terminal.(Kim [0011])

Claims 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic et al. (US PUB: 20150208269 A1) hereinafter Damnj, Kim and further in view of Pelletier et al. (US Pub: 20110134774 A1) hereinafter Pelletier 
As to claim 6 the combination of Damanj and Kim does not teach wherein the operating in the secondary cell refraining from transferring data between the scheduled entity and the network
Pelletier teaches wherein the operating in the secondary cell refraining from transferring data between the scheduled entity and the network (Pelletier [0120] when the WTRU deactivated a concerned SCell, the WTRU may stop any UL transmissions (UL-SCH, PUSCH, SRS) for the deactivated SCell UL after a time t, (where t is a positive number), following the successful decoding of the control signaling)
Therefore, would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Pelletier with the teaching of Damanj and Kim because Pelletier teaches that deactivating Scell would ensure a coherent view of the available resources from both the base station and the WTRU's perspective. (Pelletier [0089])

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damanj, Kim and further in view of Uchino et al. (US Pub: 20150304915 A1) hereinafter Uchino 

As to claim 3 the combination of Damanj and Kim specifically Damanj teaches wherein the plurality of state transition actions further includes a transition to a secondary cell activated state, a transition to a secondary cell deactivated state, (Damanj [0083] Fig. 1, SCells are activated and deactivated for individual UEs 115 by a configuring cell using a primary carrier (e.g., PCell, etc.) SCell activation and deactivation may be carried in MAC signaling, when an SCell is deactivated, the UE 115 does not need to receive the corresponding downlink CC, cannot transmit in the corresponding uplink CC, nor is it required to perform channel quality information (CQI) measurements, conversely, when an SCell is active, the UE 115 receives control information or data transmissions for the SCell, and is expected to be able to perform CQI measurements)
the combination of Damanj and Kim does not teach and no change in operating state
 Uchino teaches and no change in operating state (Uchino [0064] a secondary cell in which transmission of the PUCCH is supported, a mobile station discards an instruction to transition the secondary cell to the base station i.e., no change in operating state)
Therefore, would have been obvious to one of ordinary skills in the art at the time of invention to combine teaching of Uchino with the teaching of Damanj and Kim because Uchino teaches that discarding an instruction to transition the secondary cell to the base station would provide a solution for a mobile station and a base station to handle the PUCCH in the secondary cell. (Uchino [0016])

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damanj, Kim and further in view of Ng et al. (US Pub: 20130182687 A1) hereinafter Ng

As to claim 7 the combination of Damanj and Kim does not teach wherein the MAC CE is configured to indicate any one of the plurality of state transition actions for the secondary cell independent of the current operating state of the secondary cell. 
Ng teaches wherein the MAC CE is configured to indicate any one of the plurality of state transition actions for the secondary cell independent of the current operating state of the secondary cell. (Ng [0060] [0061] Fig. 6, SCell deactivation command is received in MAC CE, SCell deactivation command is received (601) when UE in state 1, deactivated Scell and UL out of Sync, SCell activation command is received in MAC CE, SCell deactivation command is received (601) when UE in state 2, activated Scell and UL out of Sync, similarly activation/deactivation commands are received regardless of operating state of UE)
Therefore, would have been obvious to one of ordinary skills in the art at the time of invention to combine teaching of Ng with the teaching of Damanj and Kim because Ng teaches that receiving different state transitions commands at different operating states of UE would is reduced complexity for the UE implementation since no timer is maintained by the UE for the SCell(s) (alternative 2) and would promote a flexible transition between State 2 and State 3 (Alternative 1). (Ng [0051] [0052][0070] Fig.7)
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ATIQUE AHMED/Primary Examiner, Art Unit 2413